OPINION — AG — ** ELECTION — VOTING — EMPLOYEES — RIGHTS ** UNDER 26 O.S. 7-101 [26-7-101] NOR ANY OTHER PROVISIONS OF OKLAHOMA LAW GUARANTEES TO REGISTERED MEMBERS OF POLITICAL PARTIES, WHOSE REGULAR HOURS OF EMPLOYMENT WOULD ORDINARILY REQUIRE THEM TO WORK DURING THE HOURS OF THEIR BIENNIAL PRECINCT CAUCUSES FOR THEIR POLITICAL  PARTY, ANY RIGHT TO HAVE TIME OFF FROM WORK, EITHER WITH OR WITHOUT PAY, FOR THE PURPOSE OF ATTENDING SUCH POLITICAL PARTY CAUCUSES. (EMPLOYEES, EMPLOYER, RIGHT TO VOTE, VOTING TIME OFF, TWO HOURS, SALARY, LOSS OF COMPENSATION) CITE: 26 O.S. 7-101 [26-7-101] (JAMES B. FRANKS) ** SEE: OPINION NO. 72-243 (1972) **